DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/9/2021 has been entered.

Response to Amendment
Applicants’ response filed 9/9/2021 amended claims 1 and 13.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Jones in regards to claims 1-2, 5-8 and 10-12, however, the claim amendments are persuasive in overcoming the 35 USC 103 rejection over Jones in regards to claims 13, 15-16 and 18-19; therefore the rejection is withdrawn in regards to these claims.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., International Publication No. WO/2019/018326 (for citation purposes USPG-PUB No. 2020/0208074 is being used).
Regarding claims 1-2, 5-8 and 10-12, Jones discloses a lubricating oil composition comprising; 
(A) 152 ppm of boron from a borated succinimide (as recited in claims 1, 3 and 6) (see Table 1),
(B) 1601 ppm of calcium from a mixture of calcium sulfonate and calcium phenate detergent (as recited in claims 1, 4-5 and 7) (see Table 1),

(D) 0.5 to 1.5 wt% of a sterically hindered phenolic antioxidant (as recited in claims 1-2) (Para. [0091] and see Table 1),
(E) 0.4 wt% ZDDP (as recited in claims 10-11) (see Table 1), 
(F) 1.1 wt% of a viscosity index improver (as recited in claim 12) (see Table 1), and  
(G) a base oil (as recited in claim 1) (see Table 1). 
Jones discloses all the limitations discussed above and also discloses a magnesium detergent present in a concentration of up to 500 ppm magnesium (as recited in claim 8) (Para. [0054]-[0055]) and a borated dispersant comprising a carbonyl to nitrogen ratio of 5:1 to 1:10 (Para. [0045]); therefore it is the position of the examiner that the ratio of nitrogen to metal atoms at least overlaps the range recited in claims 9 and 17.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	
Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, 10-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Palazzotto et al., US Patent Application Publication No. 2018/0371347 (hereinafter referred to as Palazzotto). 

	Palazzotto discloses a lubricating oil composition with enhanced deposit control capability is disclosed for engines operating under sustained high load conditions, such as natural gas engines and low-speed or medium-speed diesel engines, which can be compression-ignited internal combustion engines and includes stationary landfill gas engines (Para. [0018]-[0020]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricant composition of Jones in the composition of Palazzotto as it is a combination of prior art elements according to known methods to yield predictable results 

Response to Arguments
Applicants’ arguments filed 9/9/2021 regarding claims 1-2, 5-8, 10-13, 15-16 and 18-19 have been fully considered and are not persuasive (in regards to claims 1-2, 5-8 and 10-12 and are moot in regards to claims 13, 15-16 and 18-19).    
The limitation of “landfill gas” in the composition claim is an intended use in the preamble of the claim and is therefore not afforded any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.   In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771